ON MOTION EOR REHEARING.
Felton, J.
Movant insists that the ruling in the case of Wood *182v. Callaway, supra, is to the sole effect that a judgment based upon a false return should be set aside. It is true that this was a part of the ruling but we can not agree with the contention that it was all of it. The court construed the return as one of personal service, and held that inasmuch as the jury found it to be false no judgment could be based upon it. The court -went further, however. The evidence showed that there had been service by leaving a copy of the summons at the defendant’s residence, but the court said that that fact would not help the situation because there was no return of service at the residence. The ruling is equivalent to saying that there was no true return at all, and that where there is no true return the fact that service was in fact made according to law will not validate the judgment. In other words, the omission of the return is not an amendable defect which is cured by verdict. The Wood case is the oldest Supreme Court decision we have found to this effect, and we have found none older to the contrary, and there is no recourse but to follow it until it is reversed or set aside. Our opinion is that the presumption of a return arising from a judgment is overcome by proof that there actually was no return made. This view may clear up some of the confusion which has arisen on the subject. Rehearing denied:.